Citation Nr: 0200409	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  March 2000 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for post traumatic stress disorder (PTSD).  


REMAND

Subsequent to the RO's adjudication of this claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) was enacted into law.  The VCAA 
fundamentally redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Given those 
changes, the Board finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Moreover, the Board has reviewed the claims folder and 
identified certain additional assistance that must be 
rendered to comply with the change in the law.  In this 
regard, the veteran claims entitlement to service connection 
for post-traumatic stress disorder (PTSD).  Service records 
reveal that he served in the Republic of Vietnam from June 
1971 to March 1972.  Records further reveal that while 
serving in Vietnam, the veteran was a Cannoneer with the C 
Battery, 6th Battalion, 27th Artillery and later with the C 
Battery, 6th Battalion, 42nd Artillery.  There is no evidence 
that the appellant was awarded any decoration, award or badge 
for combat service.  The service medical records are silent 
for an in-service diagnosis of PTSD, or any psychiatric 
symptomatology.  

The veteran was referred for a VA outpatient psychological 
evaluation in December 1998.  He indicated that he had served 
in two artillery units in Vietnam and had a nine month 
"combat tour" (sic).  Following discharge, he had an 
initial adequate adjustment but later had difficulty finding 
and maintaining employment.  He reported consistent 
difficulty with sleep, "weird dreams", intrusive memories, 
and persistent feeling of guilt regarding two Vietnamese 
children who he left behind and whom he feared that they may 
have been killed.  He indicated that he was apprehensive 
around crowds and was disturbed by loud noises and the smell 
of gun powder.  He further complained of feeling depressed 
and bored with a strong sense of anhedonia.  Additionally, he 
noted problems with irritability, poor concentration and some 
social anxiety.  

Upon examination, the veteran significantly elevated scores 
on the Mississippi Scale and two MMPI-2 scales, which attempt 
to measure PTSD.  The veteran was diagnosed with chronic 
PTSD, related to Vietnam.  

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of post-traumatic stress disorder will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  38 U.S.C.A. § 1154 (West 1991).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the appellant's service, lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)  See also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

In this case, the veteran claims that his current symptoms of 
PTSD are related to stressors incurred in Vietnam.  The 
veteran has been able to detail his unit assignments in 
Vietnam which include assignments as a canoneer.  However, he 
has been unable to detail stressful events in Vietnam and the 
VA outpatient report did not discuss any events that occurred 
in Vietnam for fear of upsetting the veteran.  As noted, if 
the veteran is found to have engaged in combat, lay testimony 
alone, may establish the occurrence of an in-service 
stressor.  However, the record remains silent in this regard.  
In accordance with the recently enacted VCAA further 
development is necessary prior to the adjudication of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following 
development:

1. The RO should contact the veteran and 
afford him an opportunity to identify or 
submit any additional medical evidence 
supporting his claim.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
records that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the veteran and (a) identify 
the specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO should offer the veteran a 
final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service.  The appellant 
must provide specific details of the 
claimed stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses.  The veteran should be 
requested to identify any other sources, 
military or non-military, that may have 
information concerning the stressors 
alleged.

In accordance with the VCAA, the veteran 
is hereby notified that this information 
is necessary to obtain supportive 
evidence of the stressful events he 
claims to have experienced, and he must 
be as specific as possible because 
without such details an adequate search 
for verifying information may not be 
properly conducted.  He is advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in a determination that is 
adverse to his claim.

3. After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to:  United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to attempt to 
verify the occurrence of the incidents 
and any indication of the appellant's 
involvement therein.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.  The RO must follow up on all 
logical development suggested by 
USASCRUR.

4.  Following the receipt of a response 
from USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was involved in combat.  The RO must 
prepare a report detailing the nature of 
any stressor(s) which it has determined 
to have been established by the record.  
If the RO determines that the veteran was 
not involved in combat and no stressor 
has been verified, the RO should so 
state.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



